J-S32041-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRIAN SCOTT JOHNSON                        :
                                               :
                       Appellant               :   No. 607 WDA 2021

          Appeal from the Judgment of Sentence Entered April 15, 2021
      In the Court of Common Pleas of McKean County Criminal Division at
                        No(s): CP-42-CR-0000116-2020

BEFORE: LAZARUS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED: December 8, 2021

        Brian Scott Johnson (“Johnson”) appeals from the judgment of sentence

imposed following his conviction of criminal mischief.1 Previously, this Court

affirmed Johnson’s judgment of sentence, in part. See Commonwealth v.

Johnson, 2021 WL 5410653 (Pa. Super. filed November 19, 2021)

(unpublished memorandum). The matter was remanded to the trial court with

an instruction to address Johnson’s challenge to the verdict as against the

weight of the evidence. The trial court has complied with this Court’s directive.

Upon review, we affirm.

        In our prior Memorandum, we detailed the factual and procedural

history underlying this case as follows:

             In January 2020, Johnson was an inmate at the McKean
        County Jail. Johnson did not share his cell with another inmate,
____________________________________________


1   18 Pa.C.S.A. § 3304(a)(5).
J-S32041-21


     and his cell was equipped with a sprinkler head. On January 18,
     2020, surveillance video in the common areas of the jail showed
     Johnson throwing a bin or tote out of his cell. Shortly after, water
     began running out of Johnson’s cell. Jail officials subsequently
     replaced the sprinkler unit inside Johnson’s cell. The next day,
     January 19, 2020, surveillance video showed Johnson walk inside
     of his cell, and then walk out of the cell shaking his hands. Shortly
     thereafter, water again began running from inside of Johnson’s
     cell.

            Johnson was charged with, inter alia, the above-referenced
     offense. At Johnson’s non-jury trial, the warden of the McKean
     County Jail testified that Johnson was the only individual inside of
     his cell on the dates that the sprinkler turned on. N.T., 3/15/21,
     at 6-10. Pennsylvania State Trooper Steve Ross (“Trooper Ross”)
     testified that Johnson had admitted to damaging the sprinkler on
     January 18, but not on January 19. Id. at 12-19. A McKean
     County Jail maintenance supervisor testified that he had replaced
     the sprinkler on both occasions, and that accidental sprinkler
     activations were not a common problem. Id. at 25-31. Finally,
     Johnson testified that he did not damage the sprinkler on January
     18, and that he threw his tote out of his cell after the sprinkler
     had activated, so that his belongings did not get wet. Id. at 45.
     Johnson also testified that he did throw his tote on January 19,
     but that he threw it in the opposite direction of the sprinkler and
     that the thrown tote was not the cause of the sprinkler’s
     activation. Id. at 48-49, 51. The trial court also reviewed video
     evidence from both dates. At the conclusion of trial, the court
     convicted Johnson of summary criminal mischief. On April 15,
     2021, the trial court sentenced Johnson to four to eight days in
     prison, with credit for time served, plus eighty-two days of
     probation. Johnson filed a timely post-sentence Motion, which the
     trial court denied.

           Johnson filed a timely Notice of Appeal, and a court-ordered
     Pa.R.A.P. 1925(b) Concise Statement of matters complained of on
     appeal.

Johnson, 2021 WL 5410653 at *1.

     Johnson challenges the verdict as against the weight of the evidence.

Brief for Appellant at 11-12. Johnson asserts that even if the evidence was



                                     -2-
J-S32041-21


sufficient to convict him of criminal mischief, “the verdict went against a

finding of guilty,” as the trial court failed to give appropriate weight to his

testimony. Id. at 12.

      This Court has held that “[a] motion for new trial on the grounds that

the verdict is contrary to the weight of the evidence, concedes that there is

sufficient evidence to sustain the verdict.” Commonwealth v. Rayner, 153

A.3d 1049, 1054 (Pa. Super. 2016) (quoting Commonwealth v. Widmer,

744 A.2d 745, 751 (Pa. 2000)).       Our Supreme Court has described the

standard applied to a weight of the evidence claim as follows:

      The decision to grant or deny a motion for a new trial based upon
      a claim that the verdict is against the weight of the evidence is
      within the sound discretion of the trial court. Thus, the function
      of an appellate court on appeal is to review the trial court’s
      exercise of discretion based upon a review of the record, rather
      than to consider de novo the underlying question of the weight of
      the evidence. An appellate court may not overturn the trial court’s
      decision unless the trial court palpably abused its discretion in
      ruling on the weight claim. Further, in reviewing a challenge to
      the weight of the evidence, a verdict will be overturned only if it
      is so contrary to the evidence as to shock one’s sense of justice.

Commonwealth v. Cash, 137 A.3d 1262, 1270 (Pa. 2016) (internal citations

and quotation marks omitted). “[W]e do not reach the underlying question of

whether the verdict was, in fact, against the weight of the evidence…. Instead,

this Court determines whether the trial court abused its discretion in reaching

whatever decision it made on the motion[.]” Commonwealth v. Ferguson,

107 A.3d 206, 213 (Pa. Super. 2015) (citation omitted).




                                     -3-
J-S32041-21


      A challenge to the weight of the evidence must first be raised at the trial

level “(1) orally, on the record, at any time before sentencing; (2) by written

motion at any time before sentencing; or (3) in a post-sentence motion.”

Commonwealth v. Akrie, 159 A.3d 982, 989 (Pa. Super. 2017).                 Here,

Johnson preserved his challenge by raising the issue in his post-sentence

Motion and his Concise Statement.

      The trial court addressed Johnson’s weight of the evidence claim as

follows:

             In this case there was evidence presented that [Johnson]
      was the only individual in his jail cell on both January 18 and 19
      when the sprinkler in the cell was activated. There is also video
      evidence from both dates that [Johnson] walked into his cell,
      walked back out of his cell, and then water immediately started
      flowing out from the cell. The likelihood that[,] on two separate
      occasions[,] [Johnson] walked into his cell and the sprinkler
      malfunctioned on its own is very low. The video footage itself is
      very strong circumstantial evidence that [Johnson] did in fact
      activate the sprinklers, and the additional testimony further
      strengthens the evidence against [Johnson]. There was evidence
      presented through the testimony of Trooper Ross that [Johnson]
      admitted to throwing his tote and activating the sprinkler on at
      least one occasion, which th[e trial c]ourt found credible. The
      McKean County Jail Maintenance Supervisor testified that
      accidental sprinkler activations were not a common problem.
      [Johnson] also admitted that it was possible he might have
      accidentally hit the sprinkler head on one occasion. Again, [the
      trial court] find[s] the acknowledgement by [Johnson] that his
      actions caused the discharge of water to be accurate, but, [the
      court] find[s] the assertion that it was an accident involving a
      thrown tote to be incredible. The finding of guilty does not “shock
      one’s sense of justice” simply because the court rejected
      Johnson’s assertion that he did not break the sprinkler head
      and/or it was an accident.

Trial Court Opinion, 11/22/21, at 5-6.



                                      -4-
J-S32041-21


     We discern no abuse of discretion in the trial court’s analysis of

Johnson’s weight of the evidence claim, and affirm on the basis of its well-

reasoned Opinion. Accordingly, we cannot grant Johnson relief on his sole

claim following remand. See Cash, supra; Ferguson, supra.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2021




                                   -5-